IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                       NOS. WR-61,939-01 and WR-61,939-02

                             IN RE DAVID DOW, Movant

 ON MOTION FOR LEAVE TO FILE AND EMERGENCY MOTION TO STAY
 ENFORCEMENT OF CONTEMPT ORDER ISSUED IN HABEAS APPLICANT
         PAREDES’S CASE FROM CAUSE NO. 2000-CR-6067B
             IN THE 399 TH JUDICIAL DISTRICT COURT
                          BEXAR COUNTY


                                   NO. WR-62,099-03

                    IN RE ROBERT LYNN PRUETT, Petitioner

 ON COUNSEL’S MOTION FOR LEAVE TO APPEAR AND FILE A MOTION
  FOR LEAVE TO FILE A PETITION FOR WRIT OF PROHIBITION AND A
 PETITION FOR WRIT OF PROHIBITION IN PETITIONER PRUETT’S CASE
                 FROM CAUSE NO. B-01-M015-0-PR-B
              IN THE 156 TH JUDICIAL DISTRICT COURT
                             BEE COUNTY

      A LCALA, J., filed a statement concurring in part and dissenting in part.

                CONCURRING AND DISSENTING STATEMENT

      I respectfully concur in this Court’s order that essentially permits attorney David Dow

to represent Robert Lynn Pruett in his current pleadings before this Court. I dissent,
                                                                                        Dow - 2

however, from this Court’s order refusing to stay enforcement of its sanction against Dow.

Rather than carve out a limited exception to the suspension imposed by this Court against

Dow, I would instead immediately terminate the sanction in its entirety.

       Today marks my third opinion documenting my ongoing disagreement with this

Court’s excessive action against Dow. Through its present order, a majority of this Court

now permits Dow to represent only Pruett in his current litigation, but it leaves the one-year

suspension in place. This baby step is in the right direction, but instead a giant leap is

needed.

       When this Court suspended Dow from practicing before it for one year, the suspension

order was intended to affect only actions in this Court, but the punishment ended up being

more expansive and punitive than what was ordered by or apparently intended by this Court.

In addition to now having successfully completed about one-fourth of the entire term of his

sanction, Dow’s punishment became far more severe than originally intended because he was

also prohibited from practicing in a federal district court for a six-week period due to

reciprocal discipline by the federal court. Because this Court’s sanction became more

punitive than what was apparently intended, this Court should early terminate the sanction

imposed against respondent Dow, fully releasing him from all penalties imposed on him by

this Court’s order dated January 14, 2015. Whatever the degree of Dow’s infraction or the

propriety of this Court’s January majority order sanctioning him, his months of suspension

that were, in effect, carried out by this Court and a federal district court should satisfy this
                                                                                    Dow - 3

Court’s desire to punish him for his conduct. Because this Court refuses to early terminate

its order imposing sanctions, I concur only in the ultimate conclusion reached to permit Dow

to represent Pruett in this case.




Filed: April 1, 2015

DO NOT PUBLISH